Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered. 

Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the references cited in the rejection of record under 35 U.S.C. 103, but only address the rejections individually, without addressing the rejection over the combination of Schwanz (US 2016/0133990 A1), Holme (US 2015/0099188 A1) and Irayama (US 2013/0084505 A1) together. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, applicant does not address the rationale recited on page 5 of the final rejection mailed 01 October 2021 regarding optimizing the composition of Schwanz to arrive at a ceramic having a relative density greater than 90% as required by Claim 1 and greater than 94% as required by Claim 16. Applicant even indicated on page 10 of the arguments that Irayama is directed to increasing the density of the solid electrolyte materials by the addition of silicon, which is certainly not precluded by the claim and such a strategy is not precluded by Schwanz. Additionally, although applicant asserts that the process used in Schwanz arXiv 2019 is the same as that of Schwanz ‘990 and Schwanz arXiv 2019 indicates a maximum relative density of 0.84 (84%), Schwanz arXiv 2019 does not test values of x greater than 1 and less than 1.99 in the chemical formula Li7-xLa3Zr2-xBixO12. As shown in table I of Schwanz arXiv 2019, the maximum stoichiometric value of Bi tested was 1.0, while Schwanz ‘990 indicates that the stoichiometric value of Bi may be from 0.01 to 1.99 (see [0011]). Further, table I of Schwanz arXiv 2019 appears to show a trend that with increasing stoichiometric values of Bi, the relative density also increases. Drawing from this, one of ordinary skill in the art before the effective filing date of the claimed invention would expect that with a stoichiometric value of 1.99, as appreciated by at least [0011] of Schwanz and instant Claim 2, the corresponding relative density would be at least expected to be greater than 0.84 corresponding to Li6La3ZrBiO12.
Any evidence of unexpected results that may be gleaned from the instant examples related to the particular combination of temperature and relative density of the formed ceramic is not commensurate in scope with the claims. That is to say, even if the temperature of heating in Schwanz does not result in a ceramic having the claimed relative density as asserted by applicant’s arguments, there is nothing in the claim that differentiates the instant process from that of Schwanz which would cause a different relative density of the instant application over Schwanz. Particularly, the instant claimed temperature range includes values at, for example, 0 degree Celsius, which one of ordinary skill in the art before the effective filing date of the claimed invention would recognize would not form a ceramic material from a combination of solids at all. Even further, the instant examples only use a single pressure value of 47 MPa (see [0057]), while the claim allows for pressure values from 3 to 100 MPa. Furthermore, the particular ceramic material formed in Claim 1 is not even recited, which means that any method including solid bismuth in combination with solid lithium, lanthanum and zirconium at any point in its manufacture would be included in the scope of the claim even if bismuth was removed from the mixture before or during the heating step or for some other reason not in the final composition of the ceramic. It is the examiner’s position that only the combination of mixture components, and temperature and pressure conditions indicated in the instant examples would form the ceramic material Li7-xL3Zr-2-xBixO12 as claimed in Claims 2 and 3 having an unexpectedly high relative density recited by Claim 1. As such, the rejections of record are upheld below addressing the newly amended claim limitations. The examiner notes that per the attached interview summary, an amendment bringing the scope of Claim 1 to be commensurate with the instant examples would overcome these rejections.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-19, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schwanz (US 2016/0133990 A1) in view of Holme (US 2015/0099188 A1) and Iriyama (US 2013/0084505 A1), all of record.
Regarding Claims 1 and 16, Schwanz teaches a method of for forming a solid state electrolyte (see [0009]), the method comprising: (a) combining a first solid comprising lithium (lithium salt, see [0035] regarding particular lithium salts), a second solid comprising lanthanum (lanthanum salt, see again [0035] regarding particular lanthanum salts), a third solid comprising zirconium (zirconium salt, see again [0035] regarding particular zirconium salts), a fourth solid comprising bismuth (bismuth salt, see again [0035] regarding particular bismuth salts) to form a mixture (see [0035] indicating that the salts are collectively dissolved into an acid diluted with water); and applying heat and pressure to the mixture to form a ceramic material (see [0025] indicating that pellets are fabricated from precursor powder and calcined, then pressed and then sintered, the calcining and sintering reading on the claimed heating and the pressing reading on the claimed pressure), wherein heat is applied at a temperature of 500-950°C, which overlaps with the claimed range of at or below 900°C, and wherein the pressure applied is 40 MPa (see [0025]), which falls within the claimed range of 3-100 MPa. 
Schwanz does not teach that the heat and pressure are applied simultaneously.
However, Holme also teaches lithium lanthanum zirconium oxide (LLZO) compounds used as solid electrolytes (see, for example, [0137]-[0179]) where the precursor powder is formed into a film by mixing precursors and calcining them (providing a green tape by casting a garnet slurry, the slurry including milled and calcined garnet, see [0452]-[0453]) followed by sintering (sintering the green plate between setter plates, see again [0452]-[0453]). Holme teaches alternative processing methods to conventional sintering by pressing small pellets (see [0351]), similar to that of Schwanz. Particularly, Holme teaches FAST sintering at a temperature of 500°C to 1050°C for 1 minute to one hour while simultaneously under uniaxial pressure (see [0378]-[0379]; see also [0371]-[0372] regarding hot-pressing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional heating and pressing steps of Schwanz with the FAST sintering improvements taught by Holme in order to achieve the benefits of lower cost processing (higher throughput), lower reactivity (at lower temperature, the garnet is less likely to react with other components), and lower lithium loss (lithium evaporation is a dominant failure mode preventing effective sintering) (see Holme [0379]).
Schwanz is silent as to the relative density of the ceramic.
However, Iriyama also teaches a lithium, lanthanum, zirconium oxide compound used for solid state electrolytes (see [0001]) and particularly teaches examples having a favorably high sintered relative density above 90% as required by Claim 1 and above 94% as required by Claim 16 (see table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the composition of LLZ with bismuth taught by Schwanz as indicated by Iriyama, which teaches the LLZ compound on which Schwanz is based (see Iriyama [0065]-[0066] and “Response to Arguments” as written above and incorporated herein).
Regarding Claim 2, Schwanz further teaches that the ceramic material has a stoichiometric chemical formula of La7-x-La3Zr2-xBixO12, and x has a value between 0.01 and 1.99 (see [0009]-[0011]).
Regarding Claim 3, Schwanz further teaches examples where x has a value between 0.75 and 1.0 (see [0032]).
Regarding Claims 4 and 5, as in Claim 1, Schwanz does not teach applying simultaneous heat and pressure. Thus, Schwanz also does not further teach a hot-pressing technique that uses at least one of induction heating, indirect resistance heating or direct hot-pressing.
However, Holme further teaches direct hot-pressing (see [0378]-[0379] indicating FAST sintering, which is also known as direct hot-pressing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating and pressing steps of Schwanz as in Holme in order to achieve the benefits of lower cost processing (higher throughput), lower reactivity (at lower temperature, the garnet is less likely to react with other components), and lower lithium loss (lithium evaporation is a dominant failure mode preventing effective sintering) (see Holme [0379]).
Regarding Claim 7, Schwanz further teaches that the pressure applied is 40 MPa (see [0025]), which falls within the claimed range of 5 to 80 MPa. Further, Holme also teaches that the pressure applied simultaneously with FAST sintering reading on the claimed heating is 10 to 100 MPa (see [0372] indicating the hot pressing pressure and [0379] indicating that hot pressing can be combined with hot pressing), which overlaps with the claimed range.
Regarding Claims 8-15, Schwanz further teaches that the first solid comprises a lithium salt, particularly lithium carbonate, the second solid comprises a lanthanum salt, particularly lanthanum hydroxide, the third solid comprises a zirconium salt, particularly zirconium dioxide, and the fourth solid comprises a bismuth salt, particularly bismuth oxide (see [0035] indicating that a salt for each of lithium, lanthanum, zirconium and bismuth may be oxides or carbonates).
Regarding Claim 17, Schwanz further teaches that the ceramic material has a total ionic conductivity above 0.1 mS/cm (see figure 5 showing that all 4 of the tested stoichiometries have an ionic conductivity of greater than 1E-7 S/cm, which is equivalent to the claims 0.1mS/cm).  
Regarding Claim 18, although Schwanz and Holme do not explicitly teach that the ceramic material has an ionic transference number of above 0.9990 when measures with a chronoamperometry voltage between 2 volts and 10 volts as claimed, this feature would be expected to be met by the combined teachings of Schwanz and Holme since they teach the same compound as the instant invention. 
Regarding Claim 19, Schwanz further teaches that the ceramic material has a garnet-type crystal structure (see [0023] indicating a garnet).
	Regarding Claim 22, as in Claim 1, Schwanz does not teach simultaneous heat and pressure.
However, Holme further teaches that in the FAST sintering method, the simultaneous heat and pressure is applied for 1 minute to 1 hour (see [0379]), which falls within the claimed range of less than 2 hours.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional heating and pressing steps of Schwanz with the FAST sintering improvements taught by Holme in order to achieve the benefits of lower cost processing (higher throughput), lower reactivity (at lower temperature, the garnet is less likely to react with other components), and lower lithium loss (lithium evaporation is a dominant failure mode preventing effective sintering) (see Holme [0379]).
Regarding Claim 27, Schwanz further teaches that bismuth substitutes into an LLZO structural framework of the solid-state electrolyte (see [0023] indicating that the disclosure is drawn to electrolytes based on Li7La3Zr2O12, LLZO, and see [0024] indicating that the stoichiometric value of Bi, x, is subtracted from the stoichiometric values of Li and Zr, 7-x and 2-x respectively, indicating that the Bi is substituted in these sites during doping).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwanz in view of Holme and Iriyama as applied to Claim 1 above, and further in view of Wagner et al, “Synthesis, Crystal Structure and Stability of Cubic Li7-xLa3Zr2-xBixO12, as cited on the IDS dated 09 July 2019.
Schwanz teaches mixing powders, and calcining the mixture at temperatures between 500°C and 950°C for 0.5 to 10 hours (see [0035]), which overlaps with the claimed temperature range of 500°C and 1000°C for 2 to 8 hours. Schwanz does not teach dry mixing and cold-pressing the powders where the calcining process occurs at temperatures between 500°C and 1000°C for 2 to 8 hours.
However, Wagner also teaches synthesizing the same Li7-xLa3Zr2-xBixO12 compound, but prior to sintering, the precursor powders are dry-mixed, cold-pressed and calcined at a temperature of 850°C for 4 hours (see section 2.1 Synthesis on page 12212), which falls within the claimed range of temperature between 500°C and 1000°C for 2 to 8 hours. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing step of Schwanz which utilized a slurry with nitric acid (see Schwanz [0035]) with the dry-mixing and cold-pressing of Wagner as an alternative method of forming the same calcined product before final sintering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723